DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2022 has been entered. Claims 33-34 and 42 have been amended. Claims 35-36, 38-41 and 54-57 have been canceled. Claims 60-64 have been added. Therefore, claims 33-34, 37, 42-44, 52-53 and 58-64 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 04/26/2022.

Statement of Substance of Interview 
4.	Regarding compact prosecution, Examiner initiated the interview to discuss documentation supports of the specification related to the amended limitations. Applicant’s representative attempted to explain how the amendments to the claims have fully supports in the specification and pointed out that the supports for the amended subject matter can found in Fig. 5, paragraph [0330] of the specification (Examiner initiated interview dated 07/26/2022).

     Response to Amendments
5.	Applicant Remarks Made in an Amendment: see Page 7-9, filed on 06/27/2022, with respect to claims 33-34, 37, 42-44, 52-53 and 58-64   have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 33-34, 37, 42-44, 52-53 and 58-64   have been withdrawn.
Applicants have amended each of independent claims 33 and 42 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 33-34, 37, 42-44, 52-53 and 58-64   are allowable.

Allowable Subject Matter
6.	In the Request for Continued Examination application filed on 06/27/2021, claims 33-34, 37, 42-44, 52-53 and 58-64  (renumbered as claims 1-15) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the downlink BWP identifier and the uplink BWP identifier respectively indicate a downlink BWP and a uplink BWP of the primary serving cell to be activated by the user equipment upon performing an RRC connection reconfiguration; and performing, by the user equipment, the RRC connection reconfiguration” in combination with other claim limitations as specified in claims 33, 42 and 60. 
Note that the first closest prior art, Jeon et al. (US 2019/0132824 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/577,995 filed on 10/27/2017), hereinafter “Jeon” teaches: the RRC connection reconfiguration message is included in a first message sent by a second network device to the first network device (Figs. 12, 16, paragraphs [0201], [0257], [0419], secondary base station may determine which cell is the PSCell within the SCG), and wherein the RRC connection reconfiguration message comprises a configuration of a primary serving cell of the second network device for the user equipment (Figs. 12, 16, paragraphs [0257], [0334], [0342], [0419], wireless resources (e.g., bandwidth parts (BWPs)) of a serving cell configured by higher layers for the serving cell), and comprises a downlink bandwidth part (BWP) identifier and a uplink BWP identifier (Figs. 12, 16, paragraphs [0257], [0334], [0342], [0419], one or more identifiers associated with one or more BWPs configured in a cell).
Note that the second closest prior art, Spreadtrum Communications Shanghai Co Ltd (CN 109729559 B, machine translation), hereinafter “CN’559” teaches: downlink BWP identifier and the uplink BWP identifier respectively indicate a downlink BWP and a uplink BWP of the primary serving cell to be activated by the user equipment (page 8, line 19-30, page 10, line 18-25, default BWP of the target cell and configuration information associated with the service BWP of the target cell); and initiating, by the user equipment, a random access procedure on the downlink BWP and the uplink BWP, wherein the downlink BWP is an active downlink BWP and the uplink BWP is an active uplink BWP of the user equipment (page 7, line 29-45, page 10, line 53-58, a random access procedure to access the target cell, based on the default BWP supported by the target cell).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 



Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Jin et al. (US 10,897,399 B2) entitled: " Communication Method And Apparatus For Bandwidth Part Switching In Wireless Communication System"
• Zhang et al. (US 10,602,506 B2) entitled: " Activation Of Secondary Cell Containing Bandwidth Parts"
• Zhou et al. (US 10,693,620 B2) entitled: " Bandwidth Part Configuration And Operation"
• Wu (US 2019/0045571 A1) entitled: " Method Of Handling Radio Link Failure And Related Communication Device"
• Zhang et al. (US 2019/0045491 A1) entitled: "Activation Of Secondary Cell Containing Bandwidth Parts"
• Jeon et al. (US 11,277,862 B2) entitled: "Activation And Deactivation Of Configured Grant"
• Kubota et al. (US 10,582,523 B2) entitled: "Method And Apparatus For Secondary Base Station Mobility".


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414